IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


RONALD BRAUN,

             Appellant,

 v.                                                      Case No. 5D18-886

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed September 28, 2018

Appeal from the Circuit Court
for Marion County,
Robert W. Hodges, Judge.

Ronald W. Braun, Milton, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Allison Leigh Morris,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      AFFIRMED, without prejudice to Appellant filing a legally sufficient petition for writ

of mandamus. See Williams v. State, 189 So. 3d 909 (Fla. 2d DCA 2016); Farmer v.

State, 927 So. 2d 1075 (Fla. 2d DCA 2006).


ORFINGER, EVANDER and EISNAUGLE, JJ., concur.